DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed Dec. 3, 2020 has been entered. Claims 1-2, 4-5, and 7-16 are pending. Claim 1 has been amended. Claims 3 and 6 have been cancelled. 

Claim Objections
Claims 2 and 4 are objected to because of the following informalities: the examiner amending the “raw material” to “raw material of fermented soybean products”, including the plural form, to be consistent with what is recited in claim 1.   Appropriate correction is required.
Claim 8 is objected to because of the following informalities: the examiner suggests wording claim 8 more appropriately to state “wherein the cooling is performed under reduced pressure to cool the sterilized raw material to a temperature of 15 to 35 C”.   Such claim language associates the reduced pressure to cooling. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 7 recites the limitation "the total number of bacteria" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as there is no previous recitation of bacteria and should recite “wherein the sterilized raw material has a total number of bacteria”.
Claims 11 and 14 are indefinite as they depend from cancelled claims. Therefore, it is not clear to which claim they are to depend from. 
Claim 15 is included as it depends from claim 7. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Eun et al. (KR 2014-062861 A; May 26, 2014) in view of Doi et al. (US Patent No. 4,828,869; May 9, 1989).
Regarding claim 1, Eun disclose a method of manufacturing a composition of fermented soybean paste sauce comprising adding water to a raw material of fermented soybean products (e.g. doenjang) (Abstract, paragraphs 30-39 and 59 in English Translation).

Eun further teaches preheating a raw material of fermented soybean product in step (b), sterilizing the raw material in step (c), and filling and packing the sterilized raw material (Derwent Abstract, paragraphs 30-39 in English Translation).
Eun teaches that the sterilization is performed at a temperature of 105 to 130 C for 8-45 seconds (English Translation, paragraph 36), thus falling within the claimed temperature range of 105 to 135 C and overlapping the claimed time of 5 to 40 seconds. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Eun discloses the process above, but fails to teach that the sterilization is performed using direct steam as a heating medium and also fails to specifically teach cooling the sterilized raw material.
Doi discloses a process of making a soybean product and further teaches sterilizing the product using direct steam injection (col 3 lines 30-40 and col 9 lines 47-61). Doi additionally teaches that the sterilized material is cooled before filling and packing (See Figure 1, col 2 lines 5-15, See Experiments).
It would have been obvious to one of ordinary skill in the art to use direct steam injection as the heating medium in the sterilization process of Eun as Doi discloses that direct steam injection is a suitable heating technique for achieving sterilization. This is a simple substitution of one known heating medium for another to yield the predictable 
It further would have been obvious to further cool the sterilized raw material of Eun before filling and packaging the sterilized raw material. Doing so would yield the predictably result of ensuring the sterilized raw material is at a temperature that is safe for handling and packaging.
Regarding claim 2, Eun discloses that the raw material of fermented soybean product is soybean paste ((Abstract, paragraphs 30-39 in English Translation).
Regarding claim 4, Eun discloses the raw material as described above, but fails to specifically teach that the raw material is chopped. 
Doi discloses a similar process for sterilizing a soybean product as described in Eun and further teaches that the raw material is ground when the water is added to create a slurry (see Figure 1). As the act of grinding is to reduce the particle size of the raw material in Doi, which is the same function of chopping, to reduce the particle size, the examiner considers the grinding step of Doi to be a chopping step.
Therefore, as it is known in the art to reduce the particle size of raw soybean material as taught by Doi, it would have been obvious to chopped the raw material of Eun in order to prepare a slurry with the water that is added and ensure that the raw material is thoroughly mixed with the additional ingredients, which is to be expected as a smaller particle mixes more thoroughly. 
Regarding claim 5, Eun discloses that the pre-heating is done at a temperature up to 80 C (English Translation paragraphs 30-32), thus overlapping the claimed range prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 7, the number of bacteria in the sterilizaed raw material of Eun is 1,000 CFU/g or less (English Translation, paragraph 37), thus overlapping the claimed range of 105 CFU/g or less. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claims 9-15, as stated above, Eun discloses a composition of fermented soybean paste sauce made by the method as described above. 

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eun et al. (KR 2014-062861 A; May 26, 2014) and Doi et al. (US Patent No. 4,828,869; May 9, 1989) as applied to claim 1 above, and further in view of Sakasai et al. (US Patent No. 3,830,939; Aug. 20, 1974).
Regarding claim 8, as stated above, Eun in view of Doi disclose cooling the fermented soybean paste sauce.
The above cited prior art, however, fails to specifically disclose cooling under reduced pressure. 
Sakasai discloses a process for preparing a soybean product (e.g. soy sauce) and further teaches that the product is cooled after sterilization using reduced pressure (col 3 lines 65-75, col 5 lines 65 – col 6 line 5). Sakasai further teaches that the reduced pressure allows for quick cooling. 
prima facie case of obviousness exists. (MPEP 2144.05 I)
 
It would have been obvious to one of ordinary skill in the art to cool the product of Eun under reduced pressure depending on the desired time for cooling as reduced pressure will more rapidly cool the product than not under reduced pressure as taught by Sakasai.
It further would have been obvious to cool the product of Eun to a similar temperature as taught by Sakasai as Sakasai disclose that such temperature is safe for handling and therefore would predictably allow safe filling and packing of the product of Eun.  
Regarding claim 16, as stated above, Eun discloses a composition of fermented soybean paste sauce made by the method as described above. 

Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 5-7 that the prior art fails to teach sterilization using direct steam injection as Eun discloses heat exchangers that are not capable of using direct steam and Doi discloses different sterilization conditions, specifically a higher temperature, than what is claimed. 
prima facie case of obviousness exists. (MPEP 2144.05 I)
Doi is being relied upon to show that the methodology of sterilizing using direct steam injection is known in the art. Therefore, it is obvious to use direct steam injection for sterilizing in the process of Eun. This is a simple substitution of one known sterilization method for another. While Doi may teach using a higher temperature, Eun teaches that the claimed temperature and time is suitable for achieving desired sterilization results and therefore it would have been obvious to use direct steam in the process of Eun at a similar temperature as taught by Eun.
There is nothing unexpected regarding using direct steam at a temperature of 105 to 130 C for 8-45 seconds as it would predictably sterilize the fermented soybean product of Eun absent a showing otherwise. 
Applicant’s arguments on page 8 with respect to Eun using a greater amount of water than what is claimed are not found persuasive as Eun clearly teaches that 26.4 parts by weight of water are added to the product (See paragraph 59). The claims do not recite any specific amount of additional ingredients therefore as Eun teaches 26.4 parts by weight water in a fermented soybean product, Eun teaches the claimed range of water added. 





Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEPHANIE A COX/Examiner, Art Unit 1791